Appeal from decisions of the Workmen’s Compensation Board, filed September 16, 1971 and August 4, 1972, which found that Consolidated Mutual had not properly canceled its workmen’s compensation policy with the employer, pursuant to subdivision 5 of section 54 of the Workmen’s Compensation Law and, hence, was jointly responsible with Transamerica Insurance Company for monetary awards made to the claimant. Claimant was injured on June 20, 1970. Transamerica *626became the carrier for the employer on June 16, 1970, and Consolidated Mutual filed a notice of cancellation of its policy with the employer with an effective date of June 24,1970. However, this notice was not received by the office of the chairman of the Workmen’s Compensation Board until June 15, 1970. The only question presented on this appeal is whether or not the attempted cancellation by Consolidated Mutual was effective, even though it was received in the office of the chairman only nine days prior to the proposed effective date of cancellation. A mechanical reading of subdivision 5 of section 54 by itself would seem to make the cancellation ineffective, as it requires receipt of the notice by the office; of the chairman at least 10 days prior to the effective date. The board so ruled. However, subdivision 5 of section 54 must not be read in a Vacuum. Appellant aptly relies on section 25-a of the General Construction Law which provides: "When any period of time, computed from a certain day, within which or after which or before which an act is authorized or required to be done, ends on a Saturday, Sunday or a public holiday, such act may be done on the .next succeeding business day ”. Reading this relevant section in conjunction with subdivision 5 of section 54, we find that appellant’s seemingly tardy filing is, in fact, legitimized. For the June 24, 1970 effective date to be proper, notieé would generally be required in the office of the chairman 10 days prior thereto, i.e., June 14,, 1970. However, June 14, 1970 happening to be a Sunday, section 257a.makes filing on the next succeeding business day, i.e., June 15, 1970, equally effective. Such being the case and the appellant’s cancellation thus being proper, the acceleration clause of subdivision 5 of section 54 as recognized by the board in its decision of August 4, 1972, takes appellant off the risk as of June 16, 1970, the date on which Transamerica commenced its coverage for the employer, ánd relieves the appellant of any responsibility for any award made to the claimant. Decision reversed, with costs to appellant", and matter remitted for further proceedings not inconsistent herewith. Kane, Main and Reynolds, JJ., concur; Greenblott, J. P., and Sweeney, J., dissent and vote to affirm in a memorandum by Greenblott, J. P.